 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4
   THOMAS MOORE (ALBN 4305O78T)
 5 Assistant United States Attorney

 6           450 Golden Gate Ave., Box 36055
             San Francisco, CA 94102-3945
 7           Telephone: (415) 436-7017
             Facsimile: (415) 436-7009
 8

 9 Attorneys for the United States of America
10                                         UNITED STATES DISTRICT COURT

11                                      NORTHERN DISTRICT OF CALIFORNIA

12                                                 SAN FRANCISCO DIVISION

13     UNITED STATES OF AMERICA,                               Case No. 03:18-cv-07659-CRB

14              Plaintiff,                                     JOINT STATUS CONFERENCE
                                                               STATEMENTAND [proposed]
15                       v.                                    STIPULATION TO CONTINUE
16                                                             STATUS CONFERENCE
       VINCENT J. KILDUFF,
17
                Defendant.
18

19           Since the August 12, 2019, settlement conference, United States District Judge Charles R. Breyer
20 ordered the parties to submit a joint status conference statement on or before November 6, 2019, and to

21 hold a telephonic status conference on November 13, 2019 at 10:00 a.m. before United States Magistrate

22 Judge Robert M. Illman.

23
             The court also extended until November 1, 2019, the time for the United States to respond to
24
     Kilduff’s first and second discovery sets. On October 31, 2019, the United States served Mr. Kilduff
25
     with its discovery responses producing an additional 579 pages of IRS records.
26
             Because the discovery responses include IRS records going back to 1993, Mr. Kilduff requires
27
     additional time to review the responses to determine what if any additional discovery he may seek and
28

     Joint Status Conference Statement and Stip.
     Case No. 3:18-cv-07659-CRB                            1
 1 before he is prepared to schedule another settlement conference.

 2            Accordingly, it is stipulated by and between the United States of America and Vincent J.

 3 Kilduff, that the November 13, 2019, telephonic status conference before Magistrate Judge Robert M.

 4 Illman be continued to January 29, 2020, at 10:00 a.m. The joint status conference statement shall be

 5 filed on or before on January 21, 2020.

 6                                                        DAVID L. ANDERSON
                                                          United States Attorney
 7

 8
   /s/”VINCENT J. KILDUFF”                                /s/ THOMAS MOORE
 9 VINCENT J. KILDUFF                                     THOMAS MOORE
   Defendant                                              Assistant United States Attorney
10
                                                          Attorneys for the United States of America
11

12

13

14           PURSUANT TO STIPULATION IT IS ORDERED

15

16 Dated: ______________________
           November 5, 2019                               ___________________________________
                                                          HONORABLE CHARLES R. BREYER
17                                                        United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     Joint Status Conference Statement and Stip.
     Case No. 3:18-cv-07659-CRB                      2
